DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to independent claim 1, the prior art fails to disclose an electronic device comprising a camera that captures a plurality of images and a processor that recognizes an object and type of background in one or images of the plurality of images and, if a similarity between a previous image and the one or more images is less than a specified value, determines a scene corresponding to the one or more images based on the recognized object and background type and adjusts an image quality setting corresponding to the scene. Independent claims 11 and 19 have been amended to include the limitations of now-cancelled claim 14, which was deemed allowable in the Office action dated August 20, 2020. Therefore, their reasons for allowance can be found in the 8/20 action as the reasons for indicating allowable subject matter of claim 14. 2-10 are allowed because they depend on claim 1. Claims 12,13, and 16-18 are allowed because they depend on claim 11. Claim 20 is allowed because it depends on claim 19. 
Returning to claim 1, the combination of Liu, Chen, and Zhao et al. satisfies a camera that determines a scene including an object and background type from a captured image and compares the captured image with a previous image. However, none of those references bases scene determination (or image quality adjustment) on the similarity between the captured image and the previous image. Gao et al. (US 2019/0114781) discloses training a processor to determine the type of object foreground and background in an image. Presumably, this determination is based on some assessment of similarity between instant and past images. However, Gao et al. does not specifically disclose adjusting an image quality parameter based on the similarity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/25/2021